Title: From George Washington to Abraham Skinner, 26 February 1782
From: Washington, George
To: Skinner, Abraham


                  
                     Sir
                     Philada 26th Feby 1782
                  
                  The 15th of next Month is appointed for the meeting of the Commissioners at Elizabeth Town, by which time you will prepare such papers and matters as may depend upon you.
                  Upon your arrival at Elizabeth Town, you will secure quarters not only for our Commissioners but for the British, and as it is possible that Admiral Digby may send Commissioners also, it will be well to have a House held in reserve for such a contingency.
                  You will immediately forward the letters herewith for sir Henry Clinton—Admiral Digby and Genl Knyphausen. I am &c.
                  
               